DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s remarks and amendments filed on November 4, 2021 have been carefully considered.  New claims 6-9 have been added. Claims 1-9 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishihara (US 2012/0076698). 
Regarding claim 1, Ishihara discloses an electrically heated catalytic device (para 0002, Figs. 1-3) comprising: a columnar carrier that supports a catalyst (2); a surface electrode (31, 32a, 32b, 41, 42a, 42b) extended in an axial direction of the carrier and provided on an outer circumferential surface of the carrier (2); and metal electrodes (30,40) arranged side by side in the axial direction on a surface of the surface electrode, wherein the surface electrode includes an arrangement region (31, 41) where the metal electrodes (30, 40) are arranged, and a non-arrangement region (32a, 32b, 42a, 42b) where the metal electrodes are not arranged, the metal electrodes (30, 40) are spaced apart (Fig. 1) from one another in the axial direction in the arrangement region (31), the non-arrangement region (32a, 32b, 42a, 42b) is adjacent to the arrangement region in the axial direction (Figs. 2-3),  [Note, Figures 2 and 3 show the non-arrangement region (32a, 32b, 42a, 42b) extending from the front end of the honeycomb to the back end of the honeycomb body], and an electrical resistance of the non-arrangement region is higher than an electrical resistance of the arrangement region in the surface electrode (para 0074). 
Regarding claim 7, Ishihara discloses the metal electrodes (30, 40) are coupled to a same terminal of a power supply (via 81). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2012/0076698). 
Regarding claim 6, Ishihara ‘698 essentially discloses at least two electrodes (30, 40) and it would have been obvious in view of Ishihara to one having ordinary skill in the art to provide additional electrodes to provide a more uniform temperature distribution since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2012/0076698) in view of Mori et al. (US 9,845,714).
Regarding claim 8, Ishihara essentially discloses the electrodes (30, 40) of the instant claim but is silent with respect to the metal electrodes are elongated along the circumferential direction of the carrier. 
Mori et al. teaches that it is conventional to provide electrodes (5) with elongated section perpendicular to the circumferential to the direction of the carrier and with elongated section extend along a circumferential direction of the carrier (Fig. 3).  Such configuration facilitates the attachment of the metal electrodes to the surface of the carrier. 
Thus, it would have been obvious in view of Mori et al. to one having ordinary skill in the art to modify the metal electrodes of Ishihara with metal electrodes that are at least elongated along a circumferential direction of the carrier as taught by Mori et al. in order to gain the above benefit.  
Regarding claim 9, the combination of Ishihara and Mori et al. discloses the metal electrodes are physical and electrically connected with each other by a metal section elongated along the axial direction.



Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 5 are allowed.
Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. 
It is well settled that the United States Patent and Trademark Office (PTO) is obligated to give claim terms their broadest reasonable interpretation, taking into account any enlightenment by way of definitions or otherwise found in the specification. In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) ("[T]he PTO must give claims their broadest reasonable construction consistent with the specification... Therefore, we look to the specification to see if it provides a definition for claim terms, but otherwise apply a broad interpretation"); See also In re Am. Acad. Of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). 
This longstanding principle is based on the notion that "during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed." In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989). That is, a patent applicant has the opportunity and responsibility to remove any ambiguity in claim term meaning by amending the application. "Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Id. at 322. 
Although claims are to be interpreted in light of the specification, limitations from the specification are not to be read into the claims. See In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993). 
An applicant seeking a narrower construction must either show why the broader construction is unreasonable or amend the claim to expressly state the scope intended. In re Morris, 127 F.3d 1048, 1057 (Fed. Cir. 1997). 

Applicant argued that “The arrangement of the reference in which the non-arrangement region 32a/32b is adjacent to the arrangement region 31 in the circumferential direction is different from the recited feature of claim 1 that “the non-arrangement region is adjacent to the arrangement region in the axial direction.””
Examiner respectfully disagrees. Figures 2 and 3 of Ishihara et al. shows the cross-sectional view of the non-arrangement region 32a/32b. However, Figure 1 of Ishihara clearly shows the non-arrangement region is adjacent to the arrangement region in the axial direction.
Applicant also argued that “Ishihara mentions nothing about a direction or occurrence of cracks. As mentioned above,
Ishihara does not disclose that in the surface electrode, its electrical resistivity differs at different locations in the axial direction of the honeycomb body. Also, Ishihara mentions nothing about a relationship between the direction of cracks and the (axial) direction in which the electrical resistivity of the surface electrode varies. Ishihara does not disclose the recited feature “the non-arrangement region is adjacent to the arrangement region in the axial direction, and an electrical resistance of the non-arrangement region is higher than an electrical resistance of the arrangement region in the surface electrode” and the reference also seems unable to achieve the described effects of embodiments of the instant application.
Examiner respectfully disagrees. Ishihara discloses all the structurally features of the instant claim; thus, one of ordinary in skill in the art in view of Ishihara would expected the device of Ishihara exhibits crack resistance and electrical resistivity variations. 
Note, when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Note, Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office's inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). See MPEP 2112.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774